The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 12/18/2020.
4.	Claims 1, 3-8, and 11-13 are currently pending.
5.	Claims 1 and 11 have been amended.
6.	Claims 2 and 9-10 have been cancelled.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

8.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
	Claim 1 includes the limitations “wherein the blocking plate … serves as a sidewall of another of the plurality of exhaust port plates”. Nothing in the specification at the time the application was filed indicates that applicant had possession of this feature. Specifically the written description makes no mention of this feature and the drawings depict the blocking plate spaced apart from the plurality of exhaust plates.
Regarding claims 3-8 and 12-13:
	Claims 3-8 and 12-13 are rejected at least based on their dependency from claim 1.
Regarding claim 11:
	Claim 11 includes the limitations “wherein the blocking plate … serves as a sidewall of another of the plurality of exhaust port plates”. Nothing in the specification at the time the application was filed indicates that applicant had possession of this feature. Specifically the written description makes no mention of this feature and the drawings depict the blocking plate spaced apart from the plurality of exhaust plates.
9.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
	Claim 1 includes the limitations “wherein the blocking plate … serves as a sidewall of another of the plurality of exhaust port plates”. It is unclear how the blocking plate could possibly serve as a sidewall of a completely different structure. The plurality of exhaust port plates have their own sidewalls and such could not possibly be formed from a completely separate (spaced apart) structure. For purposes of prosecution on the merits, this limitation has been interpreted to impart no additional structure due to its contradictory nature.
	Furthermore, claim 1 includes the limitation “wherein the sidewall and the blocking ring induce…”. However, it is noted that the claim previously sets forth multiple sidewalls (sidewall of any one of the plurality of exhaust port plates and the blocking ring serving as a sidewall of another of the plurality of exhaust port plates). Therefore, it is unclear to which sidewall the instant limitations refer. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein the sidewall of any one of the plurality of exhaust port plates and the blocking ring induce …”.
Regarding claims 3-8 and 12-13:
	Claims 3-8 and 12-13 are rejected at least based on their dependency from claim 1.
Regarding claim 11:
	Claim 11 includes the limitations “wherein the blocking plate … serves as a sidewall of another of the plurality of exhaust port plates”. It is unclear how the blocking plate could possibly serve as a sidewall of a completely different structure. The plurality of exhaust port plates have their own sidewalls and such could not possibly be formed from a completely separate (spaced apart) structure. For purposes of prosecution on the merits, this limitation has been interpreted to impart no additional structure due to its contradictory nature.
Furthermore, claim 11 includes the limitation “wherein the sidewall and the blocking ring induce…”. However, it is noted that the claim previously sets forth multiple sidewalls (sidewall of any one of the plurality of exhaust port plates and the blocking ring serving as a sidewall of another of the plurality of exhaust port plates). Therefore, it is unclear to which sidewall the instant limitations refer. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein the sidewall of any one of the plurality of exhaust port plates and the blocking ring induce …”.

Claim Rejections - 35 USC § 103
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 3-5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2010/0206231 A1) in view of Fink (US 20030092278), Hanawa (US 20060019039), and Aoki et al (US 2004/0159286).
Regarding claim 1, Yoon teaches a substrate processing apparatus (abstract) that has a chamber (10 of Fig 1) defining an inner space where a process is carried out with respect to a substrate [0037].  Yoon also teaches a process gas supply line (42) that supplies a source gas into the chamber [0040].  Yoon also teaches a first diffusion plate (44) that is attached to the top wall of the generation chamber (14).  The first diffusion plate has first diffusion holes (442 of Fig. 11) located at the outermost side of the diffusion plate [0061].  The diffusion plate of Yoon corresponds to the instant “first diffusion plate.”  
Yoon further teaches a substrate support (support plate 20).  The substrate is placed on the support plate (corresponding to the instant limitation where the substrate 
Yoon also teaches a showerhead (60 of Fig. 7) that corresponds to the instant claimed “second diffusion plate.”  The second diffusion plate is between support plate (20 of Fig. 7) [0055] and the first diffusion plate (44 of Fig. 7), as can be seen in Fig. 7.  The second diffusion plate has a plurality of holes, as can be seen in Figs. 7 and 9.  
Yoon also teaches a plasma generation unit (coil 16 of Fig. 1) [0055] comprising a discharge tube (generation chamber 14) [0037].  The generation chamber is substantially tube-shaped, and is disposed in an upper part of the chamber (10), shown in fig. 7.  The plasma generating unit (coil 16) is configured to generate a plasma in the discharge tube (generation chamber 14) [0037], which is between the first diffusion plate (44 of Fig. 7) and the second diffusion plate (60 of Fig. 7), as seen in Fig. 7. 
Yoon also teaches a plurality of exhaust port plates disposed adjacent to an inner wall of the chamber in a multistage manner.   Yoon further teaches a first exhaust plate (32 of Figure 1) with exhaust holes (322, 324, 326), and a second exhaust plate (34) with exhaust holes (342, 344, 346).  The first exhaust plate (32) is disposed outside the support plate (20), and the second exhaust plate (34) is disposed below the first exhaust plate (32) such that the two exhaust plates are generally parallel [0042].  This corresponds to the instant limitation wherein the plurality of exhaust plates are disposed in a multistage manner.  The plurality of exhaust port plates (32 and 34 of Fig. 7) are adjacent to an inner wall of the chamber (10), as seen in Fig. 7.  Figure 2 schematically illustrates the exhaust plate 32, and the second exhaust plate has the same structure and function as the first exhaust plate [0043].  The exhaust holes (322, 324, and 326) in 
Yoon teaches support frame members (70 of Figure 7) connected to an edge of the second diffusion plate (60) [0056] that corresponds to the instant claimed sidewall member.  Examiner notes that under the broadest reasonable interpretation, the spaces between the two support frame members shown in Fig. 7 can be interpreted as “gas induction holes” because there are defined regions of space formed between the support frame members (holes) and gas passes through them.  The second exhaust plate (34) is closer to the chamber wall than the support frame member, as seen in Fig. 7.  The support frame member (corresponding to the instant claimed sidewall) does not pass into the uppermost exhaust plate (first exhaust plate 32), which teaches the instant limitation wherein the uppermost exhaust port plate of the plurality of exhaust port plates is provided outside the sidewall member.   Additionally, an uppermost exhaust plate of the plurality of exhaust plates (32, 34 of Yoon Fig. 7) is directly connected to the support frame members (the sidewall member), as can be seen in Fig. 7
In the alternative to the above interpretation, Yoon modified by Fink teaches the limitation wherein the sidewall member has a plurality of gas induction holes.  
Fink teaches a plasma processing system [0005] with a plasma baffle plate (102 of Fig. 1) that closely surrounds the substrate, and contacts the substrate holder (106) [0014], as seen in Fig. 1.  The baffle controls plasma (120) density [0016].  Fink also teaches that the baffle has a plurality of high aspect ratio holes [0015] that corresponds to the instant claimed “plurality of gas induction holes”.  The baffle provides a space proximate the substrate, as can be seen in Fig. 1.  The baffle improves plasma 
Fink and Yoon are analogous art in the field of plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Yoon with the plasma baffle of Fink in order to improve plasma confinement and protect areas where plasma could harm mechanical components [0006 of Fink]. Such a modification would result in a sidewall member with a plurality of gas induction holes.  
Yoon does not teach the limitation wherein the second diffusion plate filters electrons and ions in the plasma.  
Hanawa teaches a plasma immersion ion implantation apparatus [abstract].  The apparatus has an ion shower grid (108 of Fig. 1) having a plurality of vertically extending grid orifices (109), and the grid (108) may be grounded [0063].  Hanawa also teaches that in a multigrid apparatus the bottom grid can be used as a neutralizer grid to create a beam of neutrals with a neutralizing potential (e.g. ground) applied to the grid [0091].  
Hanawa and Yoon are analogous art in the field of plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Yoon to have the second diffusion plate of Yoon (60 of Fig. 7 of Yoon) be grounded in order to create a beam of neutral [0091].   
Yoon modified by Fink and Hanawa does not specifically disclose a blocking ring extending to a lower side from an edge portion of the substrate support along a 
Aoki teaches a blocking ring (insulation member, 30, having a cylindrical shape) extending to a lower side from an edge portion of the substrate support (7) along a circumference of the substrate support (7), wherein the blocking ring (30) reduces a gap between the substrate support (7) and the sidewall member (baffle plate, 28) [fig 4B, 6 & 0072, 0089].
Modified Yoon and Aoki are analogous art in the field of plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of modified Yoon to include the blocking ring of Aoki to prevent a short circuit between the substrate support and the sidewall member [Aoki – 0075].
Although taught by the cited prior art, the claim limitations “wherein the second diffusion plate filters out electrons and ions in the plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Yoon modified by is capable of this function because it grounded in order to create a beam of neutral [0091], i.e. filter the electrons and ions before they reach the substrate.   

 The apparatus of Yoon modified by Fink is suitable for the intended use wherein the neutral reaction species reacting on the substrate flow to the plurality of exhaust ports of the uppermost exhaust port plate through the plurality of gas induction holes because the apparatus of Yoon modified by Fink has a plasma baffle (120 of Fink Fig. 1) that protects the exhaust [0006].  The exhaust of Fink is outside of the plasma confinement baffle, as can be seen in Fig. 1 of Fink.  Examiner notes that, analogous to 
Regarding claim 3, Yoon teaches the full limitations of claim 1.  Yoon further describes the showerhead (60) in figures 8-10.  The showerhead (60) includes a central plate (62), a boundary plate (66), and connection bars (68) interconnecting the central plate and boundary plate (Paragraph 56).  The showerhead further includes six rings (64 a-f) that may be separably connected to the connection bars (68) (Paragraph 57), and constitute a separable variety of through holes.  Figure 9 depicts an arrangement of the showerhead and separable rings that has spray ports (65d and 65f) which correspond to the claimed “distribution holes.”  The area density of holes in the center region of Figure 9 is different from the area density of holes in the edge region, thereby anticipating the instant claimed limitation that the densities of the distribution holes are different from each other according to positions of the distribution holes.
Regarding claim 4, Yoon teaches the full limitations of claim 3.  Yoon further teaches an embodiment where the hole density is greater in a central portion than an edge portion of the showerhead (60).   The embodiment in Fig. 10 can be divided into a center portion with a nonzero hole density and an edge portion with zero hole density.  The center and edge portions are shown in below annotated figure 10 of Yoon as divided by a thick black ring.  

    PNG
    media_image1.png
    268
    420
    media_image1.png
    Greyscale

Regarding Claim 5, Yoon teaches the full limitations of claim 1.  Yoon further describes the showerhead in figures 8-10.  The showerhead (60) includes a central plate (62), a boundary plate (66), and connection bars (68) interconnecting the central plate and boundary plate (Paragraph 56).  The showerhead further includes six rings (64 a-f) that are separably connected to the connection bars (68) (Paragraph 57).  When one of the six rings (64 a-f) is inserted or removed from the showerhead, for example inserting ring 64c, as shown in Figures 9 and 10, the opening area of the showerhead would be adjusted. 
Regarding claim 11, Yoon teaches a substrate processing apparatus (abstract) that has a chamber (10 of Fig 1) defining an inner space where a process is carried out with respect to a substrate [0037].  Yoon also teaches a process gas supply line (42) that supplies a source gas into the chamber [0040].  Yoon also teaches a first diffusion plate (44) that is attached to the top wall of the generation chamber (14).  The first diffusion plate has first diffusion holes (442 of Fig. 11) located at the outermost side of the diffusion plate [0061].  The diffusion plate of Yoon corresponds to the instant “first diffusion plate.”  

Yoon also teaches a showerhead (60 of Fig. 7) that corresponds to the instant claimed “second diffusion plate.”  The second diffusion plate is between support plate (20 of Fig. 7) [0055] and the first diffusion plate (44 of Fig. 7), as can be seen in Fig. 7.  The second diffusion plate has a plurality of holes, as can be seen in Figs. 7 and 9.  
Yoon also teaches a plasma generation unit (coil 16 of Fig. 1) [0055] comprising a discharge tube (generation chamber 14) [0037].  The generation chamber is substantially tube-shaped, and is disposed in an upper part of the chamber (10), shown in fig. 7.  The plasma generating unit (coil 16) is configured to generate a plasma in the discharge tube (generation chamber 14) [0037], which is between the first diffusion plate (44 of Fig. 7) and the second diffusion plate (60 of Fig. 7), as seen in Fig. 7. 
Yoon also teaches a plurality of exhaust port plates disposed adjacent to an inner wall of the chamber in a multistage manner.   Yoon further teaches a first exhaust plate (32 of Figure 1) with exhaust holes (322, 324, 326), and a second exhaust plate (34) with exhaust holes (342, 344, 346).  The first exhaust plate (32) is disposed outside the support plate (20), and the second exhaust plate (34) is disposed below the first exhaust plate (32) such that the two exhaust plates are generally parallel [0042].  This corresponds to the instant limitation wherein the plurality of exhaust plates are disposed in a multistage manner.  The plurality of exhaust port plates (32 and 34 of Fig. 7) are adjacent to an inner wall of the chamber (10), as seen in Fig. 7.  Figure 2 schematically 
Yoon teaches support frame members (70 of Figure 7) connected to an edge of the second diffusion plate [0056] that corresponds to the instant claimed sidewall member.  Examiner notes that under the broadest reasonable interpretation, the spaces between the support frame members can be interpreted as “gas induction holes” because there are defined regions of space formed between the support frame members (holes) and gas passes through them.  The second exhaust plate (34) is closer to the chamber wall than the support frame member, as seen in Fig. 7.  The support frame member (corresponding to the instant claimed sidewall) does not pass into the uppermost exhaust plate (first exhaust plate 32), which teaches the instant limitation wherein the uppermost exhaust port plate of the plurality of exhaust port plates is provided outside the sidewall member.   Additionally, an uppermost exhaust plate of the plurality of exhaust plates (32, 34 of Yoon Fig. 7) is directly connected to the support frame members (the sidewall member), as can be seen in Fig. 7
In the alternative to the above interpretation, Yoon modified by Fink teaches the limitation wherein the sidewall member has a plurality of gas induction holes.  
Fink teaches a plasma processing system [0005] with a plasma baffle plate (102 of Fig. 1) that closely surrounds the substrate, and contacts the substrate holder (106) [0014], as seen in Fig. 1.  The baffle controls plasma (120) density [0016].  Fink also teaches that the baffle has a plurality of high aspect ratio holes [0015] that corresponds 
Fink and Yoon are analogous art in the field of plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Yoon with the plasma baffle of Fink in order to improve plasma confinement and protect areas where plasma could harm mechanical components [0006 of Fink]. Such a modification would result in a sidewall member with a plurality of gas induction holes.  
Yoon does not teach the limitation wherein a potential difference of the second diffusion plate filters particles charged particles in the generated plasma from passing through the second diffusion plate.   
Hanawa teaches a plasma immersion ion implantation apparatus [abstract].  The apparatus has an ion shower grid (108 of Fig. 1) having a plurality of vertically extending grid orifices (109), and the grid (108) may be grounded [0063].  Hanawa also teaches that in a multigrid apparatus the bottom grid can be used as a neutralizer grid to create a beam of neutrals with a neutralizing potential (e.g. ground) applied to the grid [0091].  
Hanawa and Yoon are analogous art in the field of plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Yoon to have the second diffusion plate of Yoon (60 of Fig. 7 of Yoon) have a neutralizing potential applied in order to create a beam of neutral [0091].   

Aoki teaches a blocking ring (insulation member, 30, having a cylindrical shape) extending to a lower side from an edge portion of the substrate support (7) along a circumference of the substrate support (7), wherein the blocking ring (30) reduces a gap between the substrate support (7) and the sidewall member (baffle plate, 28) [fig 4B, 6 & 0072, 0089].
Modified Yoon and Aoki are analogous art in the field of plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of modified Yoon to include the blocking ring of Aoki to prevent a short circuit between the substrate support and the sidewall member [Aoki – 0075].
Although taught by the cited prior art, the claim limitations “a voltage applied to the second diffusion plate filters out particles charged particles in the generated plasma as they pass through the second diffusion plate” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Yoon modified by is capable of this 
It is noted the language “for neutral reaction species passing through the second diffusion plate to react on the substrate, and wherein the neutral reaction species reacting on the substrate flow to the plurality of exhaust ports of the uppermost exhaust port plate through the plurality of gas induction holes” and “wherein the sidewall of any one of the plurality of exhaust port plates and the blocking ring induce an exhaust gas to be exhausted to an exhaust unit through the exhaust ports” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Yoon modified by Hanawa is suitable for the use of neutral reaction species passing through the second diffusion plate reacting on the substrate because the apparatus of Yoon is a film deposition apparatus for processing a substrate [0002 of Yoon], and because Hanawa teaches applying a neutralizing potential (e.g. ground) the grid in order to create a beam of neutral [0091].  

Regarding claim 12, modified Yoon teaches the limitations of claim 1.  
Yoon does not teach the limitation wherein the second diffusion plate is grounded to filter electrons and ions that are charged in the plasma.  
Hanawa teaches a plasma immersion ion implantation apparatus [abstract].  The apparatus has an ion shower grid (108 of Fig. 1) having a plurality of vertically extending grid orifices (109), and the grid (108) may be grounded [0063].  Hanawa also teaches that in a multigrid apparatus the bottom grid can be used as a neutralizer grid to create a beam of neutrals with a neutralizing potential (e.g. ground) applied to the grid [0091].  
Hanawa and Yoon are analogous art in the field of plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Yoon to have the second diffusion plate of Yoon (60 of Fig. 7 of Yoon) be grounded in order to create a beam of neutral [0091].   
Although taught by the cited prior art, the claim limitations “to filter electrons and ions that are charged in the plasma” are functional limitations and do not impart any In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Yoon modified by Hanawa is capable of this function because it creates a beam of neutrals [0091 of Hanawa], i.e. the ions and electrons in the plasma are filtered out by the grounded plate. 
Regarding claim 13, modified Yoon teaches the limitations of claim 1.  
Yoon does not teach the limitation wherein a voltage is applied to the second diffusion plate to filter electrons and ions that are charged in the plasma.  
Hanawa teaches a plasma immersion ion implantation apparatus [abstract].  The apparatus has an ion shower grid (108 of Fig. 1) having a plurality of vertically extending grid orifices (109), and the grid (108) may be grounded [0063].  Hanawa also teaches that in a multigrid apparatus the bottom grid can be used as a neutralizer grid to create a beam of neutrals with a neutralizing potential (e.g. ground) applied to the grid [0091].  Hanawa teaches that the neutralizing potential can be ground, but is not limited to ground.  Examiner also notes that a ground potential is a voltage of zero, and has a potential relative to the plasma or the induction coils, for example.   
Hanawa and Yoon are analogous art in the field of plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Yoon to 
It is noted the language “wherein a voltage is applied” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Yoon modified by Hanawa is suitable for this intended use because Hanawa teaches using a grid as a neutralizer grid to create a beam of neutrals with a neutralizing potential (i.e. a voltage) applied to the grid [0091].  
Although taught by the cited prior art, the claim limitations “to filter electrons and ions that are charged in the plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Yoon modified by Hanawa is capable of this function because it creates a beam of neutrals [0091 of Hanawa], i.e. the ions and electrons in the plasma are filtered out by the grid with a neutralizing potential applied. 
14.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2010/0206231 A1) in view of Fink (US 20030092278), Hanawa (US 20060019039), and Aoki et al (US 2004/0159286) as applied to claims 1, 3-5, and 11-13, and further in view of Paterson et al (US 2008/0193673).
	The limitations of claims 1, 3-5, and 11-13 have been set forth above.
	Regarding claim 4, In the alternative to the above rejection of claim 4 above where Yoon is not considered to teach the limitation wherein the effective area density of the distribution holes in a central portion of the second diffusion plate is greater than that of the distribution holes in an edge portion of the second diffusion plate, Paterson is also used to render this limitation obvious to a person of ordinary skill in the art.”.  
Paterson teaches a method of processing a workpiece in a plasma reactor chamber with a gas distribution plate between the workpiece and a ceiling of the chamber (abstract).  Paterson is analogous art because it describes a plasma processing chamber with a gas distribution plate.  Paterson teaches an in-situ electrode (10 of Figure 2) is installed in the plane between the workpiece support (103) and the ceiling of the chamber (108).  The in-situ electrode has axial passages (72 of Figure 4) that permit plasma to flow from the upper chamber region (15a of Figure 1) to the lower chamber region (15b).  The in-situ electrode described is analogous to the claimed second diffusion plate.  Paterson further teaches that the in-situ electrode passages (72 of Figures 3A-D) may have non-uniform distance between passages where there is a greater density at the center and lower density at the outer radius (Figure 3D, Paragraph 26).  Paterson teaches the radial distribution of passage size can, for example, compensate for a radial distribution of plasma ion density that is center high.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the diffusion plate of Yoon with the pattern of passages in a diffusion plate described by Paterson.  One of ordinary skill would have been motivated to combine these elements because Paterson teaches the radial distribution of passage size can, for example, compensate for a radial distribution of plasma ion density that is center high.  Paterson further teaches that the distribution of passage size may be chosen depending on the desired effect and reactor characteristics.  
15.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2010/0206231 A1) in view of Fink (US 20030092278), Hanawa (US 20060019039), and Aoki et al (US 2004/0159286) as applied to claims 1, 3-5, and 11-13 above, and further in view of Junichi (JP 2009038050 A).  References to Junichi are made to the attached machine translation.  
The limitations of claims 1, 3-5, and 11-13 have been set forth above.
Regarding claim 6, Yoon teaches insertion bodies (64 a-f) are inserted into the distribution holes (e.g. 65f of Figure 9).   
Yoon does not teach the limitation wherein the insertion body has a through hole passing through a central portion of the insertion body.
Junichi teaches a single-crystal silicon electrode plate for plasma etching that resists weathering over long processing times (Paragraph 1). Junichi is analogous art because it is in the same field of endeavor, dealing with an electrode plate in a plasma Junichi specifically teaches that the electrode has insertion portions (2 of Figure 2) formed in the electrode (1), and inserts (3) with a through hole (5) (Paragraph 9).  Junichi teaches that the through hole allows the etching gas to flow through the electrode and a wafer (Paragraph 2).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insertion bodies used by Yoon to include the through hole of Junichi in order to provide a path for the etching gas to flow (Paragraph 2).  One of ordinary skill could have combined the insertion body having a through hole with the substrate processing apparatus using known methods such as replacing the insertion bodies of Yoon with the insertion bodies of Junichi.  One of ordinary skill in the art would have recognized that using an insertion body with a through hole in a diffusion plate would still function as an insertion body that adjusts the area of the electrode plate, and that the inclusion of a through hole in an insertion body would perform the predictable function of allowing gas to flow through.   	
16.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2010/0206231 A1) in view of Fink (US 20030092278), Hanawa (US 20060019039), and Aoki et al (US 2004/0159286), as applied to claims 1, 3-5, and 11-13 above, and further in view of Yamashita et al (US 2009/0029564 A1).
The limitations of claims 1, 3-5, and 11-13 have been set forth above.
Regarding claim 7, Yoon does not teach the limitation where the second diffusion plate has a multistage structure comprising a plurality of stages, or the 
Yamashita teaches a plasma oxidation apparatus with a dual plate structure (abstract).  YamaYoon specifically teaches that the plasma generated in the chamber moves towards the substrate through the dual plate structure (60 of Figure 4, Paragraph 72).  The dual plate structure 60 is analogous to the claimed second diffusion plate.  The dual plate structure has two stages (61 and 62).  Also teaches that the through holes in the two adjacent plates (61 and 61) are not overlapped with each other (Paragraph 74).  Yamashita teaches that having a dual-plate structure with non-overlapping holes is important because the passage of ions in the plasma is prevented while the oxygen radicals are selectively allowed to pass through, which controls excessive oxidation and facilitates a low electron temperature in the plasma process (Paragraph 74).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined showerhead described by Yoon with the dual plate arrangement where the through holes do not overlap, as described by Yamashita.  One of ordinary skill would have been motivated to combine these elements because Yamashita teaches that a dual-plate structure with non-overlapping holes is important because the passage of ions in the plasma is prevented while the oxygen radicals are selectively allowed to pass through, which controls excessive oxidation and facilitates a low electron temperature in the plasma process.  
17.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2010/0206231 A1) in view of Fink (US 20030092278), Hanawa (US 20060019039), and Aoki et al (US 2004/0159286) as applied to claims 1, 3-5, and 11-13 above, further in view of Yoon et al. (KR 100888659, referred to as Yoon ‘659).  For references to Yoon ‘659, see attached machine translation.  
The limitations of claims 1, 3-5, and 11-13 have been set forth above.
Regarding claim 8, Modified Yoon ‘231 does not teach a position adjustment unit configured to adjust a distance between the first diffusion plate and the second diffusion plate.  
Yoon ‘659 teaches a plasma substrate processing apparatus.  Yoon Yoon ‘659 specifically teaches a showerhead (60 of representative drawing) that is attached to an elevating member (90).  The elevating member can be used to control the distance between the support plate (20) and the shower head (60) (Paragraph 2 of Page 8).  The shower head is attached to the diffusing plate (44) by the elevating member.  The diffusing plate is fixed to the production chamber (14) (Paragraph 1 of Page 8).  By moving the shower head 60, the spacing between the diffusing plate (44) and the showerhead (60) is necessarily adjusted.  Yoon ‘659 teaches that process uniformity can be secured by controlling the gap between the support plate (20) and the shower head (60) using the elevating member, which necessarily changes the gap between the diffusing plate (44) and the showerhead (60).  
.  

Response to Arguments
18.	Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to the objection of claim(s) 11 has been fully considered and are persuasive.  The objection of claim(s) 11 has been withdrawn in view of the amendments to claim 11.
19.	Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to the rejection of claim(s) 1, 3-8, and 10-13 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1, 3-8, and 10-13 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 1 and 11. However, it is noted that the amendments have necessitated a new grounds of rejection of claim(s) 1, 3-8, and 10-13 under 35 USC 112(b).
20.	Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to the rejection of claim(s) 1, 3-8, and 11-13 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Aoki et al (US 2004/0159286) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (US 6,120,605) teaches an exhaust port plate comprising a sidewall [fig 1]. Oda et al (US 5,192,370), Sandhu et al (5,735,960), and Jung (US 2004/0035532) teach a sidewall member having a plurality of gas induction holes [fig 3, 1, and 4, respectively]. Forster et al (US 2011/0315319) teaches a second diffusion plate [fig 1].

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718